Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendments to the claims and specification filed 10/26/2018 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jens (WO-0050208) in view of Gorman (US-20040229739). Using the applicant provided original document.
Regarding claim 1, Jens teaches:
A molding apparatus for forming a retaining device (Page 15, line 23; Fig. 1, #12), the molding apparatus comprising a molding strip (Page 15, lines 19-20; Fig. 1, #10) and a molding support (Page 17, lines 5-6; Fig. 1, #20a and #20b), the molding strip having an inside face, an outside face, and a plurality of through 

Jens does not teach:
wherein the inside face of the molding strip and/or the molding face of the molding support includes an array of passages, the array of passages forming vents and connecting together the cavities when the molding strip is pressed against the molding support.

However, Gorman, in a similar field of endeavor, a method to manufacture objects. Including fasteners, using moving belts, teaches:
wherein the inside face of the molding strip  ([0067]; Fig. 1, #10) and/or the molding face of the molding support includes an array of passages, referred to as a bleed structure ([0098] – [0099]; Fig. 6f, #225f), the array of passages forming vents and connecting together the cavities when the molding strip is pressed against the molding support ([0011], [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding strip of Jens to incorporate the teachings of Gorman and include an array of passages forming vents. 

Regarding claim 3, Jens in view of Gorman teaches the limitations of claim 1, which claim 3 depends on, but does not teach a rim surrounding the open portion of each cavity, however, Gorman teaches:
wherein the inside face presents a rim surrounding the open portion of each cavity and projecting from the inside face, the rims defining between them the array of passages ([0069]; Fig. 3B), each rim presenting various heights ([0093]; Figs. 3C and 3D), such that when the molding strip is pressed against the molding support ([0060]; Fig. 3B, #12), at least a portion of each rim is not pressed against the molding support, such that each cavity is in connection with the atmosphere via the array of passages ([0077] – [0078]; Figs. 3B and 6F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavities of Jens in view of Gorman to further incorporate the teachings of Gorman and include a rim around the open portion of each cavity. The purpose, as stated by Gorman, being the mold cavity density may be substantially increased. The increased mold cavity density may be possible because of the ability to provide smaller mold cavities and to space the mold cavities closer together along the length of the wire ([0079], lines 8-12).

Regarding claim 4, Jens in view of Gorman teaches the limitations of claim 3, which claim 4 depends on, but does not teach a specific maximum height difference between rims, however, Gorman teaches:
wherein a maximum difference between two heights of a given rim of a cavity is greater than or equal to 1.0 µm, and less than or equal to 100.0 µm. Gorman states that the depressions can have different depths ([0069]), and that the depth of the cavities can be 0.1 mm ([0083]), which is 10 µm. If the cavity is 10 µm then it would be obvious to one of ordinary skill in the art that the difference between two heights of a given rim cavity would be less than 10 µm with simple change of size. The rims, referred to as “divots” ([0069]) by Gorman would have height differences of less than 10 µm as they don’t make up the entire depression in the example (Fig. 3B), so the maximum difference in height would also be less than 10 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rims of Jens in view of Gorman to further incorporate the teachings of Gorman and make them have a specific maximum height difference between the rims. This modification would be obvious by a change of size.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Jens in view of Gorman discloses the claimed invention except for the maximum height between different rims being explicitly larger than 1 µm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have different rims with a maximum height difference of greater than 1 µm since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of the rims to be within the proper range of maximum height differences such that the thickness of the structure orthogonal to the surface varies across the surface ([0069], lines 9-11).

Regarding claim 5, Jens in view of Gorman teaches the limitations of claim 1, which claim 5 depends on. Gorman further teaches:
wherein the array of passages extends in the longitudinal direction (Fig. 6F).

Regarding claim 6, Jens in view of Gorman teaches the limitations of claim 1, which claim 6 depends on. Gorman further teaches:
wherein the array of passages extends in the transverse direction ([0104]; Fig. 6F).

Regarding claim 7, Jens in view of Gorman teaches the limitations of claim 1, which claim 7 depends on. Jens further teaches:
wherein each cavity defines a stem extending from the outside face towards the inside face and having a head-forming end extending away from the stem towards the inside face of the molding strip (Figs. 9-15).

Regarding claim 8, Jens in view of Gorman teaches the limitations of claim 1, which claim 8 depends on. Jens further teaches:
wherein each cavity of the molding strip is configured to form a preform of a retaining element (Page 23, lines 14-15; Fig. 13).

Regarding claim 9, Jens in view of Gorman teaches the limitations of claim 1, which claim 9 depends on. Jens further teaches:
wherein the molding support is a molding roller (Page 17, lines 5-6; Fig. 1, #20a and #20b).

Regarding claim 10, Jens in view of Gorman teaches the limitations of claim 1, which claim 10 depends on. Jens further teaches:
wherein the molding strip has 10 cavities/cm2 to 500 cavities/cm2 (Page 16, lines 1-5).

Regarding claim 11, Jens in view of Gorman teaches the limitations of claim 1, which claim 11 depends on. Jens further teaches:
wherein each cavity has a height in the height direction greater than or equal to 5.0 µm, and less than or equal to 5000.0 µm (Page 11, lines 5-6).

Regarding claim 12, Jens in view of Gorman teaches the limitations of claim 1, which claim 12 depends on, but does not teach the molding strip comprising a material based on nickel, however, Gorman further teaches:
wherein the molding strip comprises a material based on nickel ([0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding strip of Jens in view of Gorman to further incorporate the teachings of Gorman and have the molding strip comprise a material based on nickel. The purpose, as stated by Gorman, being that some physical properties that may be desired (in the molding strip) include, but are not limited to increased wear resistance, controlled release characteristics, controlled surface roughness, bonding between adjacent wire windings, etc. ([0085], lines 6-10).

Regarding claim 13, Jens in view of Gorman teaches the limitations of claim 1, which claim 13 depends on. Jens further teaches:
wherein the molding strip presents a length in the longitudinal direction lying in the range 0.5 m to 5 m. Jens is silent on the length of the strip, but it states that the length is flexible (Page 10, lines 22-23), therefore, barring a showing of criticality in the length of the belt, the belt being this length would be obvious to one of ordinary skill in the art with a change of size.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Regarding claim 14, Jens in view of Gorman teaches the limitations of claim 1, which claim 14 depends on. Jens further teaches:
wherein the molding strip presents width in the transverse direction lying in the range 5 mm to 3000 mm (Page 11, lines 5-7).

Regarding claim 15, Jens in view of Gorman teaches the limitations of claim 1, which claim 15 depends on. Jens further teaches:
wherein each cavity presents symmetry of rotation about an axis parallel to the height direction (Page 23, lines 14-17; Fig. 13, #52).

Regarding claim 16, Jens in view of Gorman teaches the limitations of claim 1, which claim 16 depends on, but does not teach a portion of the array of passages surrounding at least one cavity forming a hexagonal shape, however, Gorman further teaches:
wherein a portion of the array of passages surrounding at least one of the cavities presents a shape that is substantially hexagonal. Gorman, which refers to the array of passages as a bleed structure, claims that the bleed structure can be formed in any way ([0104]). Therefore, it would be obvious to one of ordinary skill in the art, in the absence of a showing of criticality for the limitation that a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of passages of Jens in view of Gorman to further incorporate the teachings of Gorman and have a portion of them surrounding at least one of the cavities form a hexagonal shape. This modification would be obvious by a change of shape. The purpose, as stated by Gorman, being that a bleed structure according to the present invention may be formed by any suitable structure or surface treatment that can provide a path for fluid to move between two facing surfaces, e.g., channels, standoffs that create voids, roughened surfaces (formed by etching, sandblasting, etc.), and combinations thereof ([0104], lines 8-13).

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 17, Jens in view of Gorman teaches the limitations of claim 3, which claim 17 depends on, but does not teach the maximum height difference between 
wherein a maximum difference between the height of at least one of the rims and a height of a passage adjacent to said rim is less than or equal to 100.0 µm. Gorman states that the depth of the cavities can be 0.1 mm ([0083]), which is 10 µm. If the cavity is 10 µm then it would be obvious to one of ordinary skill in the art that the difference between the height of a rim and the height of the passage adjacent would be less than 10 µm, and therefore less than 100 µm, as the difference cannot be more than the total depth of the cavity.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jens (WO-0050208) in view of Gorman (US-20040229739), as applied to claim 1 above, and further in view of Maeda (U.S. Patent No. 10106659). Using the applicant provided original document.
Regarding claim 2, Jens in view of Gorman teaches the limitations of claim 1, which claim 2 depends on, but does not explicitly teach the inside face of the molding strip having a maximum roughness height in a certain range, however, Maeda, in a similar field of endeavor, a molding film which can be used for rolling, teaches:
wherein the inside face of the molding strip and/or the molding face of the molding support presents a maximum roughness height Rz that is greater than or equal to 1.0 µm, and less than or equal to 50.0 µm (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface roughness of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748